El Jubbz Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Según la Ley sobre Impugnación de Elecciones de 7 de marzo de 1916 los demandados pueden desempeñar los cargos que son objeto de impugnación si prestan fianza dentro de los *493veinte días de haber sido notificados de la demanda, pudiendó en caso contrario prestarla los demandantes y ocnpar los pnestos controvertidos pero si no la prestan entonces los de-mandados tendrán derecho a continuar en ellos.
En este caso los demandados fueron notificados el 31 de diciembre de 1920 de la demanda en que se impugna su elec-ción como miembros de la Asamblea Municipal de Fajardo, verificada el 2 de noviembre de 1920 y de acuerdo con la Ley Municipal las personas electas como miembros de la asamblea municipal deberían tomar posesión de sus cargos el 10 de enero de 1921.
Dos días antes de esa fecha los demandantes pidieron a la corte inferior que prohibiera a los demandados que to-maran posesión de sus cargos sin que prestaran la fianza a que se refiere la ley de impugnación de elecciones y habién-dolo decretado así la corte el mismo día sin audiencia de los demandados, éstos le pidieron luego que anulara esa orden y habiendo sido rechazada- esta pretensión interpu-sieron contra dicha negativa el presente recurso de ape-lación.
Convenimos con los apelantes en que no habiendo trans-currido cuando la orden prohibitoria se dictó el plazo de veinte días concedido por la ley a los demandantes para prestar fianza con el fin de poder desempeñar los cargos para que fueron electos mientras se resuelve el pleito sobre impugnación, fué error de la corte inferior el prohibirles antes de vencer ese plazo que tomaran posesión de dichos cargos, pues no tenían obligación de tener constituida fianza para desempeñar los cargos durante esos veinte días. Lo que no podían hacer después de ese plazo era continuar en ellos sin fianza, a menos que los demandantes no la pres-tasen dentro de los diez días fijados por la ley.
Además, la demanda de impugnación de la elección de los demandados en que descansa la petición y la orden pro-hibitoria no aduce hechos determinantes de causa de acción *494según hemos resuelto hoy entre las mismas partes de este recurso.
La resolución que negó la anulación de la orden de pro-hibición y también ésta deben ser revocadas.
Revocada la resolución apelada y anulada la orden de injunction pendente lite.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.